Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 and 12/23/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

claims 1-20 of U.S. Patent No. 10/515,710 and claims 1-20 of U.S. Patent No. 10/515,713. 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following example.  

Instant Application
US Patent 10/515,710
US Patent US 10/515,713
As per claim 1:
A device for device for testing a memory, wherein the memory comprises a first memory circuit and a second memory circuit, wherein the second memory circuit is configured to store a first response in a plurality of responses of the first memory circuit, and the first memory circuit is configured to store a response of a second plurality of responses of the second memory circuit, wherein the device comprises: 


a comparing circuit configured to compare the first response with the plurality of responses of the first memory circuit, and configured to compare the second response with the plurality of responses of the second memory circuit, to generate a plurality of comparing results;  and 













a maximum hamming distance generating circuit configured to generate a maximum hamming distance according to the plurality of comparing results. 






As per claim 5:
 wherein an Xth bit of a first comparing result of the plurality of comparing results, which is generated prior to a second comparing result of the plurality of comparing results, has a first logic value, and an Xth bit of the second comparing result is configured to have the first logic value. 


As per claim 6:
 a counter configured to receive the final comparing result, and configured to generate a first value indicating a number of bits, having the first logic value, of the final comparing result. 


As per claim 2:
wherein the comparing circuit is configured to compare the first response with the plurality of responses of the first memory circuit to generate a plurality of first comparing results of the plurality of comparing results, and configured to compare the second response with the plurality of responses of the second memory circuit to generate a plurality of second comparing results of the plurality of comparing results. 


As per claim 3:
a register configured to store the plurality of comparing results for the generation of the maximum hamming distance, wherein the register comprises: 

As per claim 4:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform an exclusive OR 

wherein the maximum hamming distance generating circuit is configured to generate a maximum hamming distance further according to the first value and a bit number of the final comparing result. 
 
As per claim 1:
A device, comprising: a memory array configured to store a first response in a plurality of responses of an under-test device; 









a comparing circuit configured to compare the first response with the plurality of responses of the under-test device operated in operating conditions corresponding to different operating environments, to generate comparing results, wherein the comparing circuit is configured to perform an exclusive OR 







a maximum hamming distance representing a robustness of the under-test device between two of the plurality of responses, wherein the bit number is a number of bits 






wherein an Xth bit of a first comparing result of the comparing results, which is generated prior to a second comparing result of the comparing results, has a first logic value, and an Xth bit of the second comparing result is configured to have the first logic value;  and 






As per claim 1:
A device, comprising: a memory array configured to store a first response in a plurality of responses of an under-test device; a comparing circuit configured to compare the first response with the plurality of responses of the under-test device operated in operating conditions corresponding to different operating environments,




As per claim 2:
a register configured to store the comparing results for the calculation of the maximum hamming distance. 


As per claim 3:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform the exclusive OR operation of the first response and each one of the plurality of responses. 
As per claim 4:


As per claim 1:

a maximum hamming distance representing a robustness of the under-test device between two of the plurality of responses, wherein the bit number is a number of bits 

As per claim 1:
A device for testing a memory, wherein the memory comprises a first memory circuit and a second memory circuit, wherein the second memory circuit is configured to store a first response in a plurality of responses of the first memory circuit, and the first memory circuit is configured to store a second response of a plurality of responses of the second memory circuit, wherein the device comprises: 


a comparing circuit configured to compare the first response stored in the second memory circuit with the plurality of responses of the first memory circuit operated in operating conditions corresponding to different operating environments, to generate a plurality of first comparing results, and configured to 

 calculating circuit configured to output, according to the final result, a maximum hamming distance between two of the plurality of responses of the first memory circuit. 
As per claim 2:
wherein the calculating circuit is configured to output, according to the final result, a maximum hamming distance between two of the plurality of responses of the second memory circuit. 
As per claim 3:
… for the calculation of the maximum hamming distance, … 


































As per claim 4:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform an exclusive OR operation of the first response and each one of the plurality of responses of the first memory circuit, and perform an exclusive OR operation of the second 






All three cases above are similar because they recites a system and a method such as (1) a first memory circuit storing a plurality of responses, (2) a second memory circuit storing a plurality of responses, (3) a comparator for comparing a plurality of responses of the first memory circuit with a plurality of responses of the second memory circuit using Exclusive-OR circuit and registers and (4) calculating the maximum hamming distance of responses according the comparison.  The differences are the arrangement of limitations.  Therefore, one of ordinary skill in the art would recognize the current application and U.S. Patent 10/515,710/ 10/515,713 are such obvious variants of each other. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

Independent claim(s) 1 recite(s) the abstract limitations such as “a comparing circuit configured to compare the first response with the plurality of responses of the first memory circuit, and configured to compare the second response with the plurality of responses of the second memory circuit, to generate a plurality of comparing results;  and a maximum hamming distance generating circuit configured to generate a maximum hamming distance according to the plurality of comparing results is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor and elements such as “a device, a first memory circuit and a second memory circuit “ (see claim 1).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 

Other dependent claims recite different method of comparing the two responses and determining the maximum hamming-distance or the maximum difference according the comparison.

The human mind can (1) obtain/read a first response data and a second response data, (2) compare to determine the differences between the first response data and a second response data and (3) determine the maximum hamming-distance or the maximum difference according the comparison.

Independent claim(s) 8 recite(s) the abstract limitations such as “comparing a first response stored in a first memory circuit with a plurality of responses of a second memory circuit, to generate a plurality of first comparing results;  comparing a second response stored in the second memory circuit with a plurality of responses of the first memory circuit, to generate a plurality of second comparing results;  and  obtaining a maximum difference between two of the plurality of responses of the second memory circuit according to the plurality of first comparing results and the plurality of second comparing results” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor and elements such as “a first memory circuit and a second memory circuit “ (see claim 8).  If a claim limitation, under its broadest reasonable interpretation, 

Other dependent claims recite different method of comparing the two responses and determining the maximum hamming-distance or the maximum difference according the comparison.

The human mind can (1) obtain/read a first response data and a second response data, (2) compare to determine the differences between the first response data and a second response data and (3) determine the maximum hamming-distance or the maximum difference according the comparison.

Independent claim(s) 15 recite(s) the abstract limitations such as “performing an exclusive OR operation of a first response of a plurality of responses of a first memory circuit and the plurality of responses of the first memory circuit, to generate a plurality of first comparing results, wherein the first response is stored in a second memory circuit;  performing an exclusive OR operation of a second response of a plurality of responses of the second memory circuit and the plurality of responses of the second memory circuit, to generate a plurality of second comparing results, wherein the second response is stored in the first memory circuit;  and outputting, according to the plurality of first comparing results and the plurality of second comparing results, a maximum hamming distance between two of the plurality of responses of the first memory circuit is 
. 
Other dependent claims recite different method of comparing the two responses and determining the maximum hamming-distance or the maximum difference according the comparison.

The human mind can (1) obtain/read a first response data and a second response data, (2) compare to determine the differences between the first response data and a second response data and (3) determine the maximum hamming-distance or the maximum difference according the comparison.

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a first memory circuit, a second memory 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-20 do not recite any additional elements except a generic processor such as ““a first memory circuit, a second memory circuit, registers, a comparing circuit” for comparing responses.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing level for comparing responses.

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a maximum hamming distance generating circuit configured to generate a maximum hamming distance according to the plurality of comparing results” 

The recited limitation such as “generate a maximum hamming distance according to the plurality of comparing results” is rejected as being incomplete because Applicant fails to provide a method of generating a maximum hamming distance according to the plurality of comparing results.  The recited claim does not even generate a plurality of hamming distance from comparing. Therefore it is unclear how it can determine the maximum hamming distance from the plurality of comparing results.

Claim 8 recites “obtaining a maximum difference between two of the plurality of responses of the second memory circuit according to the plurality of first comparing results and the plurality of second comparing results’

The recited limitation such as “obtaining a maximum difference … according to the plurality of first comparing results and the plurality of second comparing results’” is rejected as being incomplete because Applicant fails to provide a method of obtaining a 

Claim 15 recites “outputting, according to the plurality of first comparing results and the plurality of second comparing results, a maximum hamming distance between two of the plurality of responses of the first memory circuit”

The recited limitation such as “outputting… a maximum hamming distance” renders this limitation indefinite because Applicant fails to provide a method of calculating a maximum hamming distance so that the “maximum hamming distance” can be output.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urata (US 6,128,358), in view of Mahant-Shetti et al. (US 5,951,711), in view of Simske et al. (US 2016/0,063,510)

As per claim 1:

Urata discloses:

A device for device for testing a memory, 

wherein the memory comprises a first memory circuit and a second memory circuit, 
(Urata, Fig. 5 Variable Shift Register 64, Variable Shift Register 63)

wherein the second memory circuit is configured to store a first response in a plurality of responses of the first memory circuit, and the first memory circuit is configured to store a response of a second plurality of responses of the second memory circuit, wherein the device comprises: 
(Urata, Fig. 5 Variable Shift Register 64, Variable Shift Register 63)


(Urata, Fig. 5 Hamming Distance Calculator 41-43)
(Urata, Columns 5-6, a hamming distance calculator 41 as a first hamming distance calculating means for calculating a hamming distance between the pattern … a hamming distance calculator 42 as a second hamming distance calculating means for calculating a hamming distance between the pattern … and a hamming distance calculator 43 as a third hamming distance calculating means for calculating a hamming distance between an identification code ….)

to generate a plurality of comparing results; and 
(Urata, Fig. 5 Hamming Distance Calculator 41-43)
(Urata, Columns 5-6, a hamming distance calculator 41 as a first hamming distance calculating means for calculating a hamming distance between the pattern … a hamming distance calculator 42 as a second hamming distance calculating means for calculating a hamming distance between the pattern … and a hamming distance calculator 43 as a third hamming distance calculating means for calculating a hamming distance between an identification code ….)
(Urata, Column 5, the respective pre-detect-words of PHASE 0 to 6 composed of 10 bits are also respectively input to the hamming distance calculators 1 to 7. Thus, the hamming distance calculators 1 to 7 respectively calculate hamming distances between the data of 10 bits of the synchronization SY and the respective pre-detect-words)
(Urata, Column 7, outputs from the three hamming distance calculators 41, 42 and 43 are input to and added in an adder 44 from which the sum value of the three hamming distances is output.  The output from the adder 44 is supplied to a comparator 45. …comparator 45 compares the output from the adder 44 with a preset and input allowable hamming distance.  If the sum value from the adder 44 is the value of the allowable hamming distance, namely, 2 or less, as a result of comparison, it will be decided that a synchronization is detected, and then, a synchronization pulse will be output)

a 
(Urata, Column 7, outputs from the three hamming distance calculators 41, 42 and 43 are input to and added in an adder 44 from which the sum value of the three hamming distances is output.  The output from the adder 44 is supplied to a comparator 45. …comparator 45 compares the output from the adder 44 with a preset and input allowable hamming distance.  If the sum value from the adder 44 is the value of the allowable hamming distance, namely, 2 or less, as a result of comparison, it will be decided that a synchronization is detected, and then, a synchronization pulse will be output)
(Urata, Fig. 7B Hamming Distance)



Mahant-Shetti discloses the internal circuitry of hamming distance such as “a comparing circuit configured to compare…a calculating circuit configured to output, according to the comparing results, a 
(Mahant-Shetti, Fig. 1, Bit Comparator 12, Non-Matching Generator 14, Summation 14, Digital Output Word)
(Mahant-Shetti, Column 2, Hamming distance calculation device 10 includes a bit comparator 12 that receives a digital word 1 and a digital word 2. A nonmatching current generator 14 creates a current signal for all nonmatching bit positions indicated by bit comparator 12 and creates a sum of all generated current signals at summing node Sl. The resulting output of summing node Sl, a summed current signal, is fed to a first reference current comparator 18, a second reference current comparator 20, up to an Nth reference current comparator 22 depending on the accuracy desired for device 10. Each reference current comparator defines a threshold stage that produces an output corresponding to a portion of the Hamming distance value. The outputs … each reference current comparator 18, 20, and 22 are a digital representation of the Hamming distance between digital word 1 and digital word 2)
(Mahant-Shetti, Column 3, Device 10 includes bit comparator 12 that performs an exclusive-or operation on each bit position between digital word 1 and digital word 2)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Mahant-Shetti’s Hamming distance calculation into the system of Urata as one of the option for calculating hamming distance.

Urata- Mahant-Shetti does not clearly disclose to calculate for maximum hamming distance.

Simske discloses:
maximum hamming distance.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 
 
It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Simke’s method of using the hamming distance calculator for determining the maximum hamming distance between two sets of code word.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 

As per claim 8:

Urata discloses:

A method, comprising: 

comparing a first response stored in a first memory circuit with a plurality of responses of a second memory circuit, to generate a plurality of first comparing results;  comparing a second response stored in the second memory circuit with a plurality of responses of the first memory circuit, to generate a plurality of second comparing results;  and 
(Urata, Fig. 5 Variable Shift Register 64, Variable Shift Register 63)
(Urata, Fig. 5 Hamming Distance Calculator 41-43)
(Urata, Columns 5-6, a hamming distance calculator 41 as a first hamming distance calculating means for calculating a hamming distance between the pattern … a hamming distance calculator 42 as a second hamming distance calculating means for calculating a hamming distance between the pattern … and a hamming distance calculator 43 as a third hamming distance calculating means for calculating a hamming distance between an identification code ….)
(Urata, Column 5, the respective pre-detect-words of PHASE 0 to 6 composed of 10 bits are also respectively input to the hamming distance calculators 1 to 7. Thus, the hamming distance calculators 1 to 7 respectively calculate hamming distances between the data of 10 bits of the synchronization SY and the respective pre-detect-words)

obtaining a 
(Urata, Column 7, outputs from the three hamming distance calculators 41, 42 and 43 are input to and added in an adder 44 from which the sum value of the three hamming distances is output.  The output from the adder 44 is supplied to a comparator 45. …comparator 45 compares the output from the adder 44 with a preset and input allowable hamming distance.  If the sum value from the adder 44 is the value of the allowable hamming distance, namely, 2 or less, as a result of comparison, it will be decided that a synchronization is detected, and then, a synchronization pulse will be output)

Urata does not clearly disclose the internal circuitry of Hamming Distance Calculator.


(Mahant-Shetti, Fig. 1, Bit Comparator 12, Non-Matching Generator 14, Summation 14, Digital Output Word)
(Mahant-Shetti, Column 2, Hamming distance calculation device 10 includes a bit comparator 12 that receives a digital word 1 and a digital word 2. A nonmatching current generator 14 creates a current signal for all nonmatching bit positions indicated by bit comparator 12 and creates a sum of all generated current signals at summing node Sl. The resulting output of summing node Sl, a summed current signal, is fed to a first reference current comparator 18, a second reference current comparator 20, up to an Nth reference current comparator 22 depending on the accuracy desired for device 10. Each reference current comparator defines a threshold stage that produces an output corresponding to a portion of the Hamming distance value. The outputs … each reference current comparator 18, 20, and 22 are a digital representation of the Hamming distance between digital word 1 and digital word 2)
(Mahant-Shetti, Column 3, Device 10 includes bit comparator 12 that performs an exclusive-or operation on each bit position between digital word 1 and digital word 2)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Mahant-Shetti’s Hamming distance 

Urata- Mahant-Shetti does not clearly disclose to calculate for maximum hamming distance.

Simske discloses:
maximum hamming distance.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 
 
It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Simke’s method of using the hamming distance calculator for determining the maximum hamming distance between two sets of code word.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 

As per claim 9:
Urata- Mahant-Shetti-Simske further discloses:

generating a final comparing result according to the plurality of the first comparing results and the plurality of second comparing results. 
(Urata, Fig. 5 Hamming Distance Calculator 41-43)
(Urata, Columns 5-6, a hamming distance calculator 41 as a first hamming distance calculating means for calculating a hamming distance between the pattern … a hamming distance calculator 42 as a second hamming distance calculating means for calculating a hamming distance between the pattern … and a hamming distance calculator 43 as a third hamming distance calculating means for calculating a hamming distance between an identification code ….)
(Urata, Column 5, the respective pre-detect-words of PHASE 0 to 6 composed of 10 bits are also respectively input to the hamming distance calculators 1 to 7. Thus, the hamming distance calculators 1 to 7 respectively calculate hamming distances between the data of 10 bits of the synchronization SY and the respective pre-detect-words)
(Urata, Column 7, outputs from the three hamming distance calculators 41, 42 and 43 are input to and added in an adder 44 from which the sum value of the three hamming distances is output.  The output from the adder 44 is supplied to a comparator 45. …comparator 45 compares the output from the adder 44 with a preset and input allowable hamming distance.  If the sum value from the adder 44 is the value of the allowable hamming distance, namely, 2 or less, as a result of comparison, it will be decided that a synchronization is detected, and then, a synchronization pulse will be output)

As per claim 15:

Urata discloses:

A method, comprising: 

performing 
(Urata, Fig. 5 Variable Shift Register 64, Variable Shift Register 63)
(Urata, Fig. 5 Hamming Distance Calculator 41-43)
(Urata, Columns 5-6, a hamming distance calculator 41 as a first hamming distance calculating means for calculating a hamming distance between the pattern … a hamming distance calculator 42 as a second hamming distance calculating means for calculating a hamming distance between the pattern … and a hamming distance calculator 43 as a third hamming distance calculating means for calculating a hamming distance between an identification code ….)
(Urata, Column 5, the respective pre-detect-words of PHASE 0 to 6 composed of 10 bits are also respectively input to the hamming distance calculators 1 to 7. Thus, the hamming distance calculators 1 to 7 respectively calculate hamming distances between the data of 10 bits of the synchronization SY and the respective pre-detect-words)
(Urata, Column 7, outputs from the three hamming distance calculators 41, 42 and 43 are input to and added in an adder 44 from which the sum value of the three hamming distances is output.  The output from the adder 44 is supplied to a comparator 45. …comparator 45 compares the output from the adder 44 with a preset and input allowable hamming distance.  If the sum value from the adder 44 is the value of the allowable hamming distance, namely, 2 or less, as a result of comparison, it will be decided that a synchronization is detected, and then, a synchronization pulse will be output)

a 

Urata does not clearly disclose “an exclusive OR”

Mahant-Shetti discloses “an exclusive OR”
 (Mahant-Shetti, Fig. 1, Bit Comparator 12, Non-Matching Generator 14, Summation 14, Digital Output Word)
(Mahant-Shetti, Column 2, Hamming distance calculation device 10 includes a bit comparator 12 that receives a digital word 1 and a digital word 2. A nonmatching current generator 14 creates a current signal for all nonmatching bit positions indicated by bit comparator 12 and creates a sum of all generated current signals at summing node Sl. The resulting output of summing node Sl, a summed current signal, is fed to a first reference current comparator 18, a second reference current comparator 20, up to an Nth reference current comparator 22 depending on the accuracy desired for device 10. Each reference current comparator defines a threshold stage that produces an output corresponding to a portion of the Hamming distance value. The outputs … each reference current comparator 18, 20, and 22 are a digital representation of the Hamming distance between digital word 1 and digital word 2)
(Mahant-Shetti, Column 3, Device 10 includes bit comparator 12 that performs an exclusive-or operation on each bit position between digital word 1 and digital word 2)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Mahant-Shetti’s Hamming distance calculation into the system of Urata as one of the option for calculating hamming distance.



Simske discloses:
maximum hamming distance.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 
 
It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Simke’s method of using the hamming distance calculator for determining the maximum hamming distance between two sets of code word.
(Simske, [0052] … the code comparison module 330 may compare different sets of serialization codes and provide the results of the comparison to the processor 310.  …the code comparison module 330 may determine a Hamming distance, or a maximum Hamming distance, between the sets of the serialization codes) 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/Primary Examiner, Art Unit 2111